         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 07-20090-02-KHV
TONY WASHINGTON,                            )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On July 28, 2009, the Court sentenced defendant to 300 months in prison. On June 16,

2015, under Amendment 782 and 18 U.S.C. § 3582(c)(2), the Court reduced defendant’s sentence

to 236 months in prison.    On April 28, 2020, for lack of jurisdiction, the Court dismissed

defendant’s motion to modify sentence. See Memorandum And Order (Doc. #419). This matter

is before the Court on defendant’s Emergency Motion For Sentence Reduction Bearing Effect To

COVID-19 Pandemic At Federal Prison Oakdale, Louisiana (Doc. #424) and his Motion For

Appointment Of Counsel (Doc. #425), both filed June 19, 2020. On July 15, 2020, pursuant to

District of Kansas Standing Order No. 20-8, the Office of the Federal Public Defender notified the

Court that it does not intend to enter an appearance to represent defendant. For reasons stated

below, the Court dismisses defendant’s motion to reduce sentence and overrules his motion for

appointment of counsel.

                                     Factual Background

       Defendant currently is confined at FCI Oakdale I, a Bureau of Prisons (“BOP”) facility in

Oakdale, Louisiana. As of August 11, 2020, 218 inmates and 32 staff members at FCI Oakdale I

had tested positive for COVID-19. See BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 2 of 9




(accessed Aug. 11, 2020). Seven of the inmates who contracted COVID-19 died, while 208 of

the other 211 inmates who tested positive have recovered. See id.

        Defendant states that he suffers from chronic bronchitis, which places him at high risk of

contracting COVID-19 and suffering severe illness.

                                               Analysis

I.      Motion To Appoint Counsel

        Defendant asks the Court to appoint counsel to assist him with his compassionate release

motion. As noted above, pursuant to District of Kansas Standing Order No. 20-8, the FPD

declined to enter an appearance or seek representation for defendant from other appointed counsel.

Defendant has no constitutional or statutory right to appointment of counsel in the prosecution of

a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218 (10th Cir. 2008)

(no constitutional right to counsel beyond direct appeal of criminal conviction); see also United

States v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (right to counsel does not extend to

§ 3582(c)(2) motion). In determining whether to appoint counsel, the Court considers several

factors including (1) the merit of the litigant’s claims; (2) the nature of the factual issues raised in

the claims; (3) the litigant’s ability to present his or her claims; and (4) the complexity of the claims

involved. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). Applying these factors,

defendant is not entitled to counsel.        As explained below, defendant’s claim lacks merit.

Defendant’s claim for compassionate release also is not particularly complex factually or legally.

Finally, defendant appears able to adequately present his claim. For these reasons, the Court

overrules defendant’s motion to appoint counsel.




                                                  -2-
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 3 of 9




II.    Motion For Compassionate Release

       A federal district court may modify a defendant’s sentence only where Congress has

expressly authorized it to do so. See 18 U.S.C. § 3582(b)–(c); United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). Congress has set forth only three limited circumstances in which a

court may modify a sentence: (1) upon motion of the BOP Director or defendant under

Section 3582(c)(1)(A); (2) when “expressly permitted by statute or by Rule 35” of the Federal

Rules of Criminal Procedure; and (3) when defendant has been sentenced “based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c).

Defendant seeks compassionate release under Section 3582(c)(1)(A) based on the COVID-19

pandemic.

       Under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018), the Court may order compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court may entertain requests for compassionate

release only upon a motion of the BOP, however, or of defendant after defendant “has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Here, because the warden

did not respond within 30 days after defendant submitted his request for the BOP to file a motion

for a reduced sentence, defendant has satisfied the exhaustion prerequisite to filing a motion for

compassionate release.

       Under the compassionate release statute, after considering the applicable factors set forth

in 18 U.S.C. § 3553(a), the Court may grant relief if defendant establishes that (1) “extraordinary


                                                -3-
           Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 4 of 9




and compelling reasons” warrant a reduced sentence and (2) a reduced sentence is “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

Congress specifically authorized the Sentencing Commission to issue policy statements defining

“what should be considered extraordinary and compelling reasons for [a] sentence reduction,

including the criteria to be applied.” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir.

2020) (quoting 28 U.S.C. § 994(t)).

       The Sentencing Commission has identified four reasons that may constitute grounds for

compassionate release: (1) defendant’s medical condition; (2) defendant’s age; (3) defendant’s

family circumstances; and (4) as determined by the Director of the BOP, an “extraordinary and

compelling reason other than, or in combination with,” the first three categories. U.S.S.G.

§ 1B1.13 cmt. n.1 (Nov. 1, 2018). 1         In December of 2018, the First Step Act amended



       1
           Application Note 1 provides as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2), extraordinary and compelling reasons exist under
       any of the circumstances set forth below:

             (A) Medical Condition of the Defendant.—
               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

                (ii) The defendant is—
                    (I) suffering from a serious physical or medical condition,
                    (II) suffering from a serious functional or cognitive impairment,
                     or
                    (III) experiencing deteriorating physical or mental health because of the
                    aging process,
                                                                              (continued . . .)

                                                  -4-
           Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 5 of 9




Section 3582(c)(1)(A) to permit defendants (rather than only the BOP) to file motions for

compassionate release. The Sentencing Commission’s policy statement, which was effective

November 1, 2018, nonetheless remains the relevant policy statement in determining whether

“extraordinary and compelling reasons” warrant defendant’s release. See Saldana, 807 F. App’x

at 819 (applying policy statement effective November 1, 2018 to defense motion under

Section 3582(c)(1)(A)). Unless the grounds for resentencing fall within one of the specific

categories that Congress has authorized under Section 3582(c), the Court lacks jurisdiction to

consider defendant’s request. See id.; United States v. Brown, 556 F.3d 1108, 1113 (10th Cir.

2009).




1
    (… continued)

                that substantially diminishes the ability of the defendant to provide self-care
                within the environment of a correctional facility and from which he or she
                is not expected to recover.

             (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
             experiencing a serious deterioration in physical or mental health because of the
             aging process; and (iii) has served at least 10 years or 75 percent of his or her
             term of imprisonment, whichever is less.

             (C) Family Circumstances.
                (i) The death or incapacitation of the caregiver of the defendant’s minor
                child or minor children.
                (ii) The incapacitation of the defendant’s spouse or registered partner
                when the defendant would be the only available caregiver for the spouse or
                registered partner.

             (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
             there exists in the defendant’s case an extraordinary and compelling reason
             other than, or in combination with, the reasons described in subdivisions (A)
             through (C).

U.S.S.G. § 1B1.13 cmt. n.1 (Nov. 1, 2018).
                                                  -5-
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 6 of 9




       Here, defendant seeks compassionate release based on his medical condition and the

COVID-19 pandemic. Under the policy statement, defendant may establish “extraordinary and

compelling reasons” based on a medical condition that is (1) a terminal illness or (2) a serious

physical or medical condition, a serious functional or cognitive impairment or deteriorating

physical or mental health because of the aging process, “that substantially diminishes the ability

of the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). In addition, as

determined by the Director of the BOP, release may be appropriate based on other “extraordinary

and compelling reason[s],” by themselves or in combination with defendant’s medical condition,

age and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(D). To determine whether defendant

presents other extraordinary and compelling reasons for release, the BOP has identified several

“nonexclusive factors” to consider: defendant’s criminal and personal history, the nature of his

offense, disciplinary infractions, length of sentence and amount of time served, current age and

age at the time of offense and sentencing, release plans and whether release would “minimize the

severity of the offense.” Saldana, 807 F. App’x at 819 (quoting BOP Program Statement 5050.50

at 12 (2019)). Where the BOP Program statement is a “permissible construction of the statute,”

it is entitled to “some deference.” Id. (quoting Reno v. Koray, 515 U.S. 50, 61 (1995)).

       As explained above, the First Step Act permits defendants (rather than only the BOP) to

file motions for compassionate release. Accordingly, a majority of district courts have concluded

that courts may independently determine whether a defendant has established “other”

extraordinary and compelling reasons beyond those stated in subsections (A) to (C) of the policy

statement, U.S.S.G. § 1B1.13 n.1(D). See United States v. Israel, No. 95-00314-CR, 2020 WL


                                               -6-
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 7 of 9




4362258, at *4 (S.D. Fla. July 29, 2020) (overwhelming majority of courts conclude that after First

Step Act, courts may independently determine whether “other” extraordinary and compelling

reasons warrant release). But cf. United States v. Garcia, No. 4:05-cr-40098, 2020 WL 2039227,

at *5 (C.D. Ill. Apr. 28, 2020) (First Step Act did not override policy statement because definition

of “extraordinary and compelling reasons” does not directly conflict with text of First Step Act).

For purposes of defendant’s motion, the Court assumes that it independently has authority to

determine what constitutes “other” extraordinary and compelling reasons beyond those stated in

subsections (A) to (C) of the policy statement. See United States v. Brown, No. 4:05-CR-

00227-1, 2020 WL 2091802, at *6 (S.D. Iowa Apr. 29, 2020) (in addressing defense motion for

compassionate release, district court can consider anything, or at least anything BOP could have

considered).

       Defendant states that he is a “chronic care patient with . . . respiratory d[y]sfunction

bronchitis.” Emergency Motion For Sentence Reduction (Doc. #424) at 5. The government

correctly notes that BOP medical records do not indicate that defendant suffers from such a

condition. Indeed, the BOP medical records reflect that on multiple occasions during the past

year, health care professionals found no indication that defendant suffered from respiratory

distress. Defendant does not dispute that BOP medical records do not document that he suffers

from chronic bronchitis or any respiratory ailment. Defendant maintains, however, that a medical

provider whom he visited before he entered BOP custody can document this condition. While in

BOP custody for many years, defendant apparently has shown no symptoms of this condition.

Even so, the Court assumes that at some point before defendant entered custody in 2007, a health

care professional diagnosed him with chronic bronchitis.


                                                -7-
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 8 of 9




        Defendant asserts that his medical condition, combined with the risk of contracting

COVID-19, constitute extraordinary and compelling reasons for release.             In the context of

compassionate release, “extraordinary” means “exceptional to a very marked extent.” United

States v. Baydoun, No. 16-20057, 2020 WL 4282189, at *2 (E.D. Mich. July 27, 2020) (quoting

Extraordinary, Webster’s Third International Dictionary, Unabridged (2020)). Defendant has not

shown that he currently suffers from chronic bronchitis or any other condition which would place

him at a higher risk than the general population to contract COVID-19 or of severe illness or death

if he contracts it. In addition, defendant has not shown that compared to his proposed placement

in Moorhead, Mississippi, he faces a heightened or imminent risk of exposure to COVID-19 at

FCI Oakdale I. See United States v. Wright, No. CR TDC-17-0388, 2020 WL 2571198, at *3 (D.

Md. May 21, 2020) (inmate must show imminent risk of exposure to COVID-19 and high risk for

death or serious illness should he or she contract COVID-19 based on age, medical conditions or

other factors).

        COVID-19 certainly presents a challenge in the prison setting, where inmates generally

live in close quarters. Defendant’s current facility had a significant COVID-19 outbreak in April

and May, but presently only three inmates have tested positive for COVID-19. Defendant tested

negative for COVID-19 on May 18, 2020.             After defendant had contact with an infected

individual in June, the BOP quarantined him. On June 16, 2020, defendant tested negative for

COVID-19 and was released from quarantine. The risk that COVID-19 may reemerge at FCI

Oakdale I alone cannot “justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020).


                                                 -8-
         Case 2:07-cr-20090-KHV Document 435 Filed 08/12/20 Page 9 of 9




       In sum, defendant’s medical condition and the ongoing COVID-19 pandemic are not

“extraordinary and compelling” reasons that warrant his release under Section 3582(c)(1)(A).

Therefore, the Court dismisses defendant’s motion for release for lack of jurisdiction. See

Saldana, 807 F. App’x at 818, 820–21 (because district court found that defendant had not

established “extraordinary and compelling reasons” for reduced sentence, it should have dismissed

motion for lack of jurisdiction).

       IT IS THEREFORE ORDERED that defendant’s Emergency Motion For Sentence

Reduction Bearing Effect To COVID-19 Pandemic At Federal Prison Oakdale, Louisiana (Doc.

#424) filed June 19, 2020 is DISMISSED.

       IT IS FURTHER ORDERED that defendant’s Motion For Appointment Of Counsel

(Doc. #425) filed June 19, 2020 is OVERRULED.

       Dated this 11th day of August, 2020 at Kansas City, Kansas.

                                                           s/ Kathryn H. Vratil
                                                           KATHRYN H. VRATIL
                                                           United States District Judge




                                               -9-
